2018 UT App 157



               THE UTAH COURT OF APPEALS

              IN THE INTEREST OF B.T.B. AND B.Z.B.,
             PERSONS UNDER EIGHTEEN YEARS OF AGE.


                            V.T.B.,
                           Appellant,
                               v.
                            J.P.B.,
                           Appellee.

                             Opinion
                        No. 20170906-CA
                      Filed August 23, 2018

      Fifth District Juvenile Court, St. George Department
                The Honorable Michael F. Leavitt
                           No. 1142575

             J. Robert Latham, Attorney for Appellant
            LaMar J. Winward, Attorney for Appellee
                 Martha Pierce, Guardian ad Litem

    JUDGE RYAN M. HARRIS authored this Opinion, in which
 JUDGES KATE A. TOOMEY and DAVID N. MORTENSEN concurred.

HARRIS, Judge:

¶1     V.T.B. (Father) appeals the juvenile court’s order
terminating his parental rights to his children, B.T.B. and B.Z.B.
He contends that termination was not “strictly necessary” in this
case, for various reasons. Father’s arguments compel us to
directly analyze the meaning of the phrase “strictly necessary,”
as used in Utah Code section 78A-6-507(1), and require us to
examine how that relatively new statutory admonition fits with
the historical two-part test we have long applied in termination
of parental rights cases.
                            In re B.T.B.


¶2      In order to comprehensively answer these questions, we
find it necessary to re-examine and disavow some of our case
law in this area. Ultimately, we conclude that courts should
analyze the “strictly necessary” language as part of the “best
interest” element of our historical test, but we emphasize that—
partly because of the addition of the “strictly necessary” aspect
of the analysis—the “best interest” inquiry should be applied in
a more thorough and independent manner than some of our
cases might suggest. Because we clarify and partially
reformulate the test for termination of parental rights, we
remand this case to the juvenile court for reconsideration in light
of this opinion.


                         BACKGROUND

¶3     Father and J.P.B. (Mother) married in 2010 and divorced
in 2013. B.T.B. and B.Z.B. (the Children) are their children. After
the divorce, the Children remained in Mother’s custody; they
have never been in the custody of the State. Beginning in 2012,
Father has periodically been incarcerated for a variety of
offenses, largely resulting from drug use. Since the divorce,
Father has had only occasional contact with the Children,
visiting them a total of fourteen times and sending them
infrequent letters and Facebook messages. Father has never paid
child support, despite being ordered to do so.

¶4     In March 2017, Mother filed a petition with the juvenile
court to terminate Father’s parental rights. As discussed in
greater detail below, Utah courts have historically applied a two-
part test when considering whether to terminate parental rights:
(1) whether statutory grounds for termination are present, and
(2) whether termination of the parent’s rights is in the best
interest of the affected child. See In re T.E., 2011 UT 51, ¶¶ 17–18,
266 P.3d 739. At the termination of parental rights hearing,
Mother argued that statutory grounds for termination existed



20170906-CA                      2               2018 UT App 157
                           In re B.T.B.


because Father had abandoned and neglected the Children, and
had made only “token efforts” to communicate with them.
Mother argued that it would be in the Children’s best interests
for Father’s parental rights to be terminated because it “ripped
[the Children’s] hearts out every time” Father went to prison and
dropped out of contact, causing significant instability in their
lives. Mother also referenced some of our cases that indicate that,
when statutory grounds for termination are present, it follows
“almost automatically” that it will be in the child’s best interest
to terminate the parent’s rights. Although Father did not contest
the existence of statutory grounds for termination, he argued
that it was not in the Children’s best interests to terminate his
rights because he “loves [the Children], loves to be with [the
Children], cares about them, [and] wants to protect them,” and
because the Children could benefit from having a “strong
relationship” with him.

¶5      Father also advanced a separate argument, pointing out
that the Utah Legislature modified the relevant statutory
language to state that courts may terminate parental rights only
if they find termination to be “strictly necessary.” See Utah Code
Ann. § 78A-6-507(1) (LexisNexis 2012). Father argued that this
statutory modification required the juvenile court to find that
termination was “strictly necessary” before terminating his
parental rights, and argued that this requirement could not be
met unless the termination was required to “free the children for
adoption.” Thus, Father asserted that, because Mother’s petition
did not anticipate an adoption or any other change in the
Children’s living situation, it was not “strictly necessary” to
terminate his rights.

¶6     After taking the matter under advisement, the juvenile
court issued an order terminating Father’s rights. The court
found that several statutory grounds for termination were
present. The court further determined that termination of
Father’s parental rights would be in the Children’s best interests,


20170906-CA                     3               2018 UT App 157
                            In re B.T.B.


because “[t]he Children have not had the opportunity to
establish any kind of appropriate parent-child relationship” with
Father and because reintroduction of Father into the Children’s
lives would likely require “reintroduction therapy,” which the
court determined would “not provide the Children the kind of
permanency that they need and deserve.” The court “separately”
analyzed whether termination of Father’s rights was “strictly
necessary,” and rejected Father’s argument that, without a
pending adoption, termination could never be “strictly
necessary.” The court found it “strictly necessary” to terminate
Father’s rights, because Father’s “inconsistent parent time . . .
will continue to damage the Children unless they are given a
more permanent living situation,” and determined that “such
permanency is only available to the Children by terminating”
Father’s rights.


            ISSUES AND STANDARDS OF REVIEW

¶7      Father appeals the juvenile court’s order terminating his
rights. The crux of the appeal is whether the juvenile court
correctly applied the “strictly necessary” language to the
historical test for termination of parental rights. We review a
trial court’s interpretation of a statute for correctness. Holste v.
State, 2018 UT App 67, ¶ 5.

¶8     The ultimate decision about whether to terminate a
parent’s rights “presents a mixed question of law and fact.” In re
B.R., 2007 UT 82, ¶ 12, 171 P.3d 435. In such situations, we
review a trial court’s “findings for clear error and its conclusions
of law for correctness, affording the court some discretion in
applying the law to the facts.” In re G.B., 2002 UT App 270, ¶ 11,
53 P.3d 963 (quotation simplified). Indeed, due to the “factually
intense nature” of the analysis, a trial court’s final decision
regarding termination of parental rights “should be afforded a
high degree of deference.” In re B.R., 2007 UT 82, ¶ 12.



20170906-CA                     4                2018 UT App 157
                             In re B.T.B.


Accordingly, to overturn a trial court’s decision in a termination
case, “the result must be against the clear weight of the evidence
or leave the appellate court with a firm and definite conviction
that a mistake has been made.” Id. (quotation simplified).


                            ANALYSIS

                                  I

¶9     A parent’s right to raise his or her child is one of the most
precious rights any person enjoys, and is among the
fundamental rights clearly protected by our federal and state
constitutions. See Troxel v. Granville, 530 U.S. 57, 65–66 (2000).
Indeed, the United States Supreme Court has stated that “the
interest of parents in the care, custody, and control of their
children” is “perhaps the oldest of the fundamental liberty
interests” the court recognizes. Id. at 65; see also id. at 66 (citing
cases, and stating that “[i]n light of this extensive precedent, it
cannot now be doubted that the Due Process Clause of the
Fourteenth Amendment protects the fundamental right of
parents to make decisions concerning the care, custody, and
control of their children”).

¶10 For its part, our supreme court has been no less emphatic
in its description of the constitutional importance of the rights of
parents, declaring that “[a] parent has a fundamental right,
protected by the Constitution, to sustain his relationship with his
child,” that “[i]t is fundamental to our jurisprudence that the
custody, care, and nurture of the child reside first in the
parents,” and that “the interest of parents in their relationship
with their children is sufficiently fundamental to come within
the finite class of liberty interests protected by the Fourteenth
Amendment.” In re J.P., 648 P.2d 1364, 1372 (Utah 1982)
(quotation simplified).




20170906-CA                      5                2018 UT App 157
                            In re B.T.B.


¶11 Our legislature has expressed a similar view, making
legislative findings that “[u]nder both the United States
Constitution and the constitution of this state, a parent possesses
a fundamental liberty interest in the care, custody, and
management of the parent’s children.” Utah Code Ann. § 62A-
4a-201(1)(a) (LexisNexis Supp. 2017); see also id. § 78A-6-503(1)
(making identical findings). This fundamental liberty interest
“does not cease to exist simply because a parent may fail to be a
model parent.” Utah Code Ann. § 62A-4a-201(1)(b). Indeed, “[a]t
all times, a parent retains a vital interest in preventing the
irretrievable destruction of family life.” Id.

¶12 Given the constitutional dimension of parental rights, the
legal standards for terminating them are strict. Our supreme
court has so stated on several occasions, emphasizing that “[t]he
termination of parental rights is a drastic measure that should be
resorted to only in extreme cases, when it is clear that the home
is unable or unwilling to correct the evils that exist.” In re A.H.,
716 P.2d 284, 287 (Utah 1986); see also In re Castillo, 632 P.2d 855,
856 (Utah 1981) (stating that “it is not our view . . . that the
termination of parental rights can be decreed without giving
serious consideration to the prior and fundamental right of a
parent to rear his [or her] child”); In re Baby Girl Marie, 561 P.2d
1046, 1048 (Utah 1977) (stating that “[t]he permanent termination
of all parental rights is one of the most drastic actions the state
can take”).

¶13 Under the test established by our legislature and our
supreme court, parental rights can be terminated only if both
elements of a two-part test are satisfied. First, a trial court must
find that one or more of the statutory grounds for termination
are present. See In re A.C.M., 2009 UT 30, ¶ 23, 221 P.3d 185. In
the current statute, these statutory grounds are listed in Utah
Code section 78A-6-507, and include things such as abuse,
neglect, and abandonment. See Utah Code Ann. § 78A-6-507(1).
Second, a trial court must find that “termination of the parent’s


20170906-CA                      6               2018 UT App 157
                            In re B.T.B.


rights is in the best interests of the child.” A.C.M., 2009 UT 30,
¶ 23; see also In re T.E., 2011 UT 51, ¶ 18; Utah Code Ann. § 78A-
6-503(12) (stating that, if it finds statutory grounds for
termination, “the court shall then consider the welfare and best
interest of the child of paramount importance in determining
whether termination of parental rights shall be ordered”). The
trial court must make both of these findings not merely by a
preponderance of the evidence, but by “clear and convincing
evidence,” see In re T.E., 2011 UT 51, ¶ 17, and the burden of
proof rests with the petitioner, see Utah Code Ann. § 78A-6-
506(3) (LexisNexis 2012).

¶14 Each part of this test is important. Indeed, our supreme
court once rejected, as unconstitutional, legislative efforts to
remove the first part of the test—the one that requires the
presence of parental unfitness (or similar ground) before
termination occurs. See In re J.P., 648 P.2d at 1374–75. At issue in
that case was a 1980 statute that eliminated all statutory grounds
for termination, and reduced the test simply to whether “such
termination will be in the child’s best interest.” Id. at 1368. Our
supreme court held that statute unconstitutional, stating that
“termination of parental rights solely on the basis of the child’s
best interest and without any finding of parental unfitness,
abandonment, or substantial neglect, violates the parent’s
[constitutional] liberty rights.” Id. at 1375. The court rejected the
State’s argument, in defense of the statute, that “any distinction
(between the best interest and unfitness standards) is a mere
matter of semantics.” Id. at 1368 (quotation simplified). The court
emphasized that the test for termination of parental rights
properly contains both elements, explaining that “[t]he best
interest of the child has always been a paramount or ‘polar star’
principle in cases involving termination of parental rights,” and
is “a vital ingredient in a determination that has at least two
elements,” but that “no court is warranted in applying the ‘polar




20170906-CA                      7               2018 UT App 157
                             In re B.T.B.


star principle’” until after evidence of unfitness is present. Id.
(quotation simplified). 1

¶15 Indeed, our supreme court has never endorsed any
watering-down of the two-part test for termination of parental
rights. That court has always articulated a test comprised of two
distinct, rigorous parts, each of which must be satisfied before
parental rights can be terminated. See In re T.E., 2011 UT 51,
¶¶ 17–18; In re A.C.M., 2009 UT 30, ¶ 23; see also In re J.P., 648
P.2d at 1368 (rejecting the argument that there was only minimal
distinction between the two elements of the test). The court must
find that one of the statutory grounds (e.g., abuse, neglect,
abandonment) is present, and that termination of parental rights
is in the best interest of the child.

¶16 And, at least not in recent years (the 1980 episode
notwithstanding), our legislature has not attempted to weaken
the two-part test either. The statutory scheme currently requires
the presence of one or more grounds for termination, such as
abuse, neglect, or abandonment, see Utah Code Ann. § 78A-6-
507(1)(a)–(i), and, in addition, twice instructs courts that, even
where statutory grounds are present, they must still “consider
the welfare and best interest of the child of paramount
importance in determining whether termination of parental
rights shall be ordered,” see id. § 78A-6-503(12); see also id. § 78A-
6-506(3) (stating that, after the petitioner has established grounds

1. On another occasion, our supreme court suggested—although
it stopped short of deciding—that the second (“best interest”)
part of the test might also be “constitutionally required.” See In
re R.B.F.S., 2011 UT 46, ¶ 7 n.6, 258 P.3d 583. There, the court
“note[d] that some courts have suggested that a best interests
analysis may be constitutionally required before a child’s
familial relationships can be terminated.” Id. (citing cases and
authorities).




20170906-CA                      8                2018 UT App 157
                           In re B.T.B.


for termination by clear and convincing evidence, “the court
shall then consider the welfare and best interest of the child of
paramount importance in determining whether termination of
parental rights shall be ordered”).

¶17 Moreover, in 2012 the legislature inserted new language
into section 507, stating that a court may terminate parental
rights only “if the court finds [termination] strictly necessary.”
See Utah Code Ann. § 78A-6-507(1). We must here decide what
that additional language means and how it fits with the
historical two-part test, but it is obvious from the language used
(“strictly necessary”) that the legislature was not attempting to
make it easier for courts to terminate parental rights.

¶18 Thus, every indication from our legislature and our
supreme court demonstrates that our law has had, and continues
to have, a rigorous test that does not permit termination of a
parent’s fundamental constitutional right to parent his or her
child unless both (a) statutory grounds for termination are
present, and (b) termination is in the best interest of the child.

                                II

¶19 Since the 2012 statutory amendment, we have mentioned
the “strictly necessary” language on a number of occasions, 2 but
we have not provided definitive guidance on whether, and how,
the “strictly necessary” statutory addition affected the historical
two-part test for termination of parental rights. Given the
questions raised in Father’s appeal, we must address these
issues. In order to do so comprehensively, we must examine not


2. See, e.g., In re K.W., 2018 UT App 44, ¶¶ 29–31, 420 P.3d 82; In
re B.A., 2017 UT App 202, ¶ 21, 407 P.3d 1053; In re P.B., 2017 UT
App 82, ¶ 6, 397 P.3d 850; In re D.L., 2014 UT App 297, ¶¶ 3, 6,
342 P.3d 291; In re C.J., 2013 UT App 284, ¶ 8, 317 P.3d 475.




20170906-CA                     9               2018 UT App 157
                           In re B.T.B.


only the statutory language in question (“strictly necessary”),
but also some of our case law that is inconsistent with the
statutory language.

¶20 In contrast to our supreme court and our legislature, this
court has developed a line of cases that has gradually but
meaningfully diluted the second (“best interest”) element of the
two-part test. This court stated as far back as 1988 that
satisfaction of

      [t]he second prong of the objective abandonment
      test, whether the parental disregard led to the
      destruction of the parent-child relationship,
      satisfies the need separately to consider the best
      interest of the child. If the parent-child relationship
      has been destroyed by the parent’s conduct, or lack
      of conduct, it is usually in the best interest of the
      child to terminate that relationship . . . .

In re J.R.T., 750 P.2d 1234, 1238 (Utah Ct. App. 1988) (emphasis
added). Although the applicability of that statement could be
interpreted to be limited to cases in which a parent’s rights were
terminated as the result of abandonment, over time, in some of
our cases, 3 we have extended this concept to other types of
termination cases, and categorically declared that “where
grounds for termination are established, the conclusion that
termination will be in a child’s best interest follows almost
automatically.” See, e.g., In re G.J.C., 2016 UT App 147, ¶ 25, 379


3. As we discuss later in this opinion, see infra ¶ 42 & n.10, this
court has been inconsistent in this area. Indeed, on one occasion,
we specifically rejected the argument that a court should
presume termination to be in the best interest of a child, if
statutory grounds for termination are present. See In re R.A.J.,
1999 UT App 329, ¶¶ 21–22, 991 P.2d 1118.




20170906-CA                    10                2018 UT App 157
                            In re B.T.B.


P.3d 58 (emphasis added) (quotation simplified); see id.
(applying the concept in an unfitness case, and also stating that
“[i]t is an unusual case where grounds for termination are found
but termination is held not to be in the child’s best interest”). 4

¶21 In these cases, we have emphasized that exceptions to this
rule are rare. Indeed, we have recognized “unusual” situations
in only two cases: (1) where a parent sought relinquishment of
his or her own rights in an effort to avoid child support
obligations, and in such cases we acknowledged that it may be in
the child’s best interest from a financial standpoint to keep the
parent on the hook, see In re B.M.S., 2003 UT App 51, ¶¶ 19–20,
65 P.3d 639; and (2) where the child in question was old enough
to express a meaningful preference and objected to the
termination, see In re D.R.A., 2011 UT App 397, ¶¶ 5, 19, 266 P.3d
844. Although our case law certainly leaves the door open for the
recognition of other exceptional situations, we have not yet
recognized any, and we have repeatedly emphasized that, once a
court finds a statutory ground for termination, it will almost
always follow from that conclusion that it is in the child’s best
interest to terminate parental rights.



4. Although Mother cited the “almost automatically” cases to the
juvenile court, in her memoranda as well as at the hearing, no
party cited or discussed those cases in their initial briefs filed on
appeal. After oral argument, however, we invited supplemental
briefing on various questions, including whether “this appeal
can, in whole or in part, be resolved by resort to” our “almost
automatically” line of cases, and whether “we ought to consider
overruling or disavowing” that line of cases. The parties each
filed supplemental briefs, with Father arguing that we should
disavow those cases, and Mother and the guardian ad litem each
arguing that we should apply those cases to affirm the juvenile
court’s decision in this case.




20170906-CA                     11               2018 UT App 157
                             In re B.T.B.


¶22 Certainly, statutory grounds can inform the “best
interest” inquiry; indeed, in many cases, the facts supporting the
conclusion that statutory grounds for termination are present
might also support the conclusion that it is in the child’s best
interest for the parent’s rights to be terminated. See In re J.D.,
2011 UT App 184, ¶ 33 n.1, 257 P.3d 1062 (Orme, J., concurring)
(stating that “it may be that something of a sliding scale exists,”
and that more weighty grounds for termination might more
easily lead to the conclusion that termination is in the child’s best
interest). For example, it may follow from a finding that a parent
has violently or sexually abused his or her child that it is in the
best interest of the child to terminate the parent’s rights. But
there is no support in statute or in Utah Supreme Court case law
for a rule requiring such an inference “almost automatically” in
every case and, in addition, our development of this principle
has created a number of unfortunate problems in our law.

                                  A

¶23 The first problem with essentially merging the “best
interest” inquiry into the “statutory grounds” inquiry is that we
have removed a useful—and perhaps constitutionally
required 5—tool from our trial judges’ toolkits. In the course of
hearing all of the evidence in the case, the trial judge gets to
know the family in question—she can hear the parent speak,
listen to the caseworker’s observations, sometimes even hear
from the child (or at least a guardian ad litem), and learn more
than an appellate court can about the details of the family
dynamics at play. In family and domestic cases, our law grants
trial judges wide latitude to make factual findings and to craft

5. See supra ¶ 14 n.1 (citing In re R.B.F.S., 2011 UT 46, ¶ 7 n.6, and
noting that “some courts have suggested that a best interests
analysis may be constitutionally required before a child’s
familial relationships can be terminated”).




20170906-CA                      12               2018 UT App 157
                            In re B.T.B.


solutions for families and children that make the most sense in
the particular situation. See Harmon v. Harmon, 491 P.2d 231, 232
(Utah 1971) (stating that “[i]n order to carry out the important
responsibility of safeguarding the interests and welfare of
children, it has always been deemed that the courts have broad
equitable powers”). In short, we allow trial judges in family
cases to do equity, and the touchstone of that equitable inquiry is
to fashion a remedy that is in the best interest of the child. Our
“almost automatically” line of cases disempowers trial judges to
do equity—to act in the best interest of the child—in cases
involving families and children. 6




6. The availability of this equitable tool is important in all cases
in which a movant seeks to terminate a parent’s rights, but
perhaps especially so in cases involving private petitions (filed
by someone other than the Utah Division of Child and Family
Services (DCFS)) seeking to terminate the rights of a non-
custodial parent. In many (but not necessarily all) cases in which
DCFS seeks to terminate the rights of a custodial parent, that
parent will likely have been offered (and not successfully taken
advantage of) reunification services. See Utah Code Ann. § 78A-
6-312(2)(b) (LexisNexis Supp. 2017) (stating that “[w]henever the
court orders continued removal” of the child from the home,
“the court shall first . . . determine whether . . . reunification
services are appropriate”). In private cases where a petitioner
seeks to terminate the rights of a non-custodial parent, by
contrast, no statute requires the court to even consider whether
to implement reunification services, and often no infrastructure
is in place through which to offer any such services in any event.
A rigorous “best interest” analysis sometimes presents the only
meaningful opportunity that parents have to demonstrate to the
court that, despite the existence of a statutory ground for
                                                     (continued…)


20170906-CA                     13               2018 UT App 157
                             In re B.T.B.


                                  B

¶24 The second problem with our “almost automatically” line
of cases is that it functionally shifts part of the burden of proof in
termination cases, at least on the “best interest” element, from
the petitioner (the Utah Division of Child and Family Services
(DCFS) or a private party, often another parent or stepparent) to
the parent whose rights are at issue. Our legislature has been
clear that, in termination cases, trial courts “shall in all cases
require the petitioner to establish the facts by clear and
convincing evidence.” See Utah Code Ann. § 78A-6-506(3). We
have often articulated this legal principle, see, e.g., In re R.A.J.,
1999 UT App 329, ¶ 16, 991 P.2d 1118 (stating that “[t]he burden
of proof on the issue of what is in the best interest of the child is
upon the petitioner in a termination of parental rights case”), but
we have not always implemented it this way in practice. Two
cases are illustrative.

¶25 In In re A.M.O., 2014 UT App 171, 332 P.3d 372, the child’s
stepmother petitioned to adopt the child and to terminate the
parental rights of the child’s mother. Id. ¶¶ 2, 3, 7. The mother
“struggled with drug addiction,” had been incarcerated for
lengthy periods, and had “no meaningful contact” with the
child. Id. ¶ 4. Based on these facts, the trial court found that the
mother had abandoned the child, and no party challenged that
finding on appeal. See id. But the trial court denied the
stepmother’s petition to terminate the mother’s parental rights,
because the trial court found that the stepmother had not carried
her burden to demonstrate that termination was in the child’s
best interest. Id. ¶ 6. Specifically, the trial court “stated that it
had heard ‘very little evidence’ on the issue of best interest and

(…continued)
termination, they have been recently engaged in significant
efforts to improve their lives and remedy their past issues.




20170906-CA                      14               2018 UT App 157
                           In re B.T.B.


had not heard testimony from any therapist indicating how [the
child] understood his relationship with [the mother].” Id. In the
end, the trial court declared that “it had not heard evidence that
would convince the court that it would be in [the child’s] best
interest to terminate [the mother’s] parental rights.” Id.
(quotation simplified).

¶26 The trial court’s determination—that the stepmother had
not carried her burden of proof that termination was in the
child’s best interest—was supported with reasoned analysis, but
we did not affirm it. Instead, we cited our “almost
automatically” case law, id. ¶ 20, and explained that the trial
court did not make an independent finding that “this is one of
those rare cases where termination is not in the best interest of
the child despite the existence of grounds for termination,” and
did “not explain why the two requirements for termination are
not satisfied hand-in-glove,” id. ¶ 22. We determined that the
court’s findings were therefore “conclusory” and “inadequate,”
id. ¶¶ 21–22, and reversed the trial court’s order denying the
petition, and remanded the case for additional findings, id. ¶ 23.

¶27 This analysis relied too heavily on the “almost
automatically” concept. It should have been sufficient for
affirmance that the trial court made a reasoned, supported
finding that the movant had not carried her burden of proof on
the best interest element. Trial courts should not have to make
any additional finding that a case is “rare” or “unusual” in order
to determine that a parent’s rights should not be terminated. By
imposing this additional requirement, we have placed a burden
on the parent whose rights are at issue to come forward at the
termination hearing with some evidence demonstrating that the
case is “rare” or “unusual.” (Certainly, the petitioner (e.g.,
DCFS) will not have an incentive to bring any such evidence to
the trial court’s attention.) And we thereby made it
incrementally easier for a petitioner to obtain an order of
termination of parental rights.


20170906-CA                    15              2018 UT App 157
                             In re B.T.B.


¶28 Similarly, in In re G.J.C., 2016 UT App 147, a child’s
mother sought to terminate the parental rights of the child’s
father. Id. ¶ 10. The parents’ divorce proceedings were
particularly contentious, with the mother at one point obtaining
a protective order against the father, and with the father on
multiple occasions refusing to return the child after parent-time.
Id. ¶¶ 3–5. On one occasion, the father attempted to kidnap his
parents-in-law in connection with a parent-time exchange, at one
point even threatening them with a handgun. Id. ¶ 7. The father
eventually pled guilty to attempted kidnapping, and served
prison time. Id. ¶ 9. Later, after the termination trial, the court
made “careful[] and thorough[]” findings about the reasons for
termination, finding five different statutory grounds to terminate
the father’s rights. Id. ¶ 19.

¶29 However, the trial court “concluded that [the mother]
failed to meet her burden” of demonstrating that termination of
the father’s rights was in the best interest of the child. Id. ¶ 23. As
described in our opinion, the trial court offered five separate
reasons why the mother had not met her best-interest burden,
including the “lack of another person to step in to the role” as
the child’s father, the lack of evidence that the child had been
harmed by his relationship with the father, and the positive role
that the father’s extended family played in the child’s life. Id. We
quoted the trial court as finding that “this child could benefit
from a positive, loving, nurturing relationship with his extended
family,” and that it was “possible” for the child to have that kind
of relationship with his father also. Id. The court therefore denied
the mother’s petition to terminate the father’s parental rights. Id.

¶30 Despite the trial court’s determination that the mother
had not met her burden of proof, we reversed the trial court’s
decision not to terminate the father’s parental rights, concluding
that the court’s best interest determination was “against the clear
weight of the evidence.” Id. ¶ 33. As we did in In re A.M.O., we
cited our “almost automatically” case law, id. ¶ 25, and


20170906-CA                      16                2018 UT App 157
                            In re B.T.B.


determined that the trial court’s findings regarding statutory
grounds for termination could “support only a best-interest
determination that termination is appropriate,” id. ¶ 32
(quotation simplified).

¶31 It is evident that our “almost automatically” case law has,
subtly but meaningfully, shifted the burden of proof in
termination of parental rights cases, and has imposed a burden
on parents whose rights are at issue to bring forth evidence
demonstrating that their case is a “rare” or “unusual” case in
which, despite the presence of statutory grounds for termination,
it is nevertheless in the child’s best interest not to terminate.
Such burden-shifting is contrary to statutory command. See Utah
Code Ann. § 78A-6-506(3).

                                 C

¶32 Finally, we also conclude that our “almost automatically”
case law is inconsistent with the relatively new statutory
language that allows termination of parental rights only when it
is “strictly necessary” to do so. Utah Code Ann. § 78A-6-507(1).

¶33 The parties advance various theories about the meaning
of the “strictly necessary” language. Father contends that the
language was intended to add a third element—a “new and
distinct statutory requirement”—to the termination of parental
rights test, so that a court considering termination would be
required to make a specific finding as to the strict necessity of its
decision in addition to finding both grounds for termination and
that termination would be in the child’s best interest. In contrast,
the guardian ad litem contends that the “strictly necessary”
language is completely prefatory—essentially meaningless
introductory language—and that it does not affect the test at all.
For her part, Mother contends that the language did not add a




20170906-CA                     17               2018 UT App 157
                            In re B.T.B.


third element to the termination test, but was instead meant to
be analyzed as part of the “best interest” element of the test. 7

¶34 We discuss the meaning of the “strictly necessary”
language more fully later in this opinion. For now, it suffices to
note that the only one of these three interpretations that is even
potentially consistent with our “almost automatically” line of
cases is the interpretation advanced by the guardian ad litem—
that the language is simply prefatory and carries no substantive
meaning whatsoever—and to explain that we find this argument
unpersuasive.

¶35 As a general matter, courts “avoid interpretations that
will render portions of a statute superfluous or inoperative.” See
Hall v. Utah Dep’t of Corr., 2001 UT 34, ¶ 15, 24 P.3d 958; see also
State v. Maestas, 2002 UT 123, ¶ 52, 63 P.3d 621 (stating that
“when reading the statutory language, our purpose is to render
all parts of the statute relevant and meaningful” (quotation
simplified)). In this instance, however, the guardian ad litem
asserts that the legislature specifically intended the “strictly
necessary” language to be a prefatory “statement of policy” that
“does not create new rights and obligations.” Our supreme court
has stated that, where statutes contain “a statement of legislative
purpose,” a “preamble,” or a “declaration of policy,” such
language “provide[s] guidance to the reader as to how the act
should be enforced and interpreted, but [it is] not a substantive



7. During oral argument, the juvenile court appeared to espouse
this third interpretation, stating that it considered the “strictly
necessary” language to be “tied to the best interest analysis” and
intended to require trial judges to ask themselves if “there is
another feasible option here?” However, in its written ruling, the
court ended up analyzing “strictly necessary” as a stand-alone
third element.




20170906-CA                     18               2018 UT App 157
                           In re B.T.B.


part of the statute.” See Price Dev. Co. v. Orem City, 2000 UT 26,
¶ 23, 995 P.2d 1237 (quotation simplified).

¶36 The guardian ad litem’s argument fails in this case, for
one simple reason: the “strictly necessary” language does not
appear in a statutory preamble or statement of legislative policy.
See Westly v. Board of City Comm’rs, 573 P.2d 1279, 1280 (Utah
1978) (interpreting a section of a statute that was specifically
designated as a “declaration of policy,” and concluding that it
was not a substantive part of the statute (quotation simplified)).
Instead, the “strictly necessary” language appears prominently
in the first subsection of the “grounds for termination” statute,
and states that “if the court finds strictly necessary, the court
may terminate all parental rights . . . if the court finds any one”
of the statutory grounds for termination to be present. See Utah
Code Ann. § 78A-6-507(1). This statutory subsection is not a
preamble or specifically-identified “statement of policy”; rather,
it is a substantive portion of the statute. There is therefore no
indication in the statute itself that the “strictly necessary”
language was intended to be part of a separate non-substantive
preamble or policy statement. 8

¶37 Because we conclude that the words “strictly necessary”
are not merely prefatory and therefore must have substantive

8. Moreover, even if the language could be considered part of a
non-substantive statutory statement of policy, such statements
still “provide guidance to the reader as to how the act should be
enforced and interpreted,” and can be “used to clarify
ambiguities.” See Price Dev. Co. v. Orem City, 2000 UT 26, ¶ 23,
995 P.2d 1237. Even if construed as a “prefatory” statement of
policy, the “strictly necessary” language still strikes us as
inconsistent with a body of case law that declares termination of
parental rights to follow “almost automatically” from a finding
that statutory grounds for termination exist.




20170906-CA                    19               2018 UT App 157
                            In re B.T.B.


meaning, it necessarily follows that those words are inconsistent
with case law declaring that termination of parental rights
follows “almost automatically” upon a finding that statutory
grounds are present. If the words are to have substantive
meaning, it cannot be that parental rights are to be terminated
“almost automatically” once a court has determined that a
statutory ground for termination exists.

¶38 For all of these reasons, we consider the “almost
automatically” line of cases highly problematic. It lacks any
constitutional, statutory, or Utah Supreme Court support, has
led to several practical problems in its implementation, and is
inconsistent with the statutory language permitting termination
of parental rights only when “strictly necessary.”

                                III

¶39 We recognize, of course, that our concerns about the
“almost automatically” line of cases do not necessarily mean that
we should disavow it. The determination as to whether a line of
cases should be overruled is governed by the principle of
horizontal stare decisis, by which “one panel on the court of
appeals owes great deference to the precedent established by a
different panel on the court of appeals.” State v. Legg, 2018 UT 12,
¶ 9, 417 P.3d 592. There are “two broad factors” that we should
consider before overruling any precedent: “(1) the
persuasiveness of the authority” and the “reasoning on which
the precedent was originally based”; and “(2) how firmly the
precedent has become established in the law since it was handed
down.” See Eldridge v. Johndrow, 2015 UT 21, ¶ 22, 345 P.3d 553.
This second factor “encompasses a variety of considerations,
including the age of the precedent, how well it has worked in
practice, its consistency with other legal principles, and the
extent to which people’s reliance on the precedent would create
injustice or hardship if it were overturned.” Id.




20170906-CA                     20               2018 UT App 157
                            In re B.T.B.


¶40 Applying this standard to the case at hand, the first factor
weighs heavily in favor of disavowal. As we have explained, the
“almost automatically” line of cases is unsupported, and we
have set forth several different problems with those cases.

¶41 The second factor also weighs in favor of disavowal.
Although superficially it may appear that this line of cases is
well-established in the law, having been first introduced in 1988,
a close analysis indicates that this precedent is not as firmly
established in the law as one might think. Contrary to the
guardian ad litem’s argument, our supreme court has never
adopted it or even referred to it. 9 As discussed above, our
supreme court still appears to apply the original two-part test in
termination of parental rights cases, with each part apparently
remaining robust. See In re T.E., 2011 UT 51, ¶¶ 17–18; In re
A.C.M., 2009 UT 30, ¶ 23. Indeed, on one occasion, that court
specifically rejected the argument that “any distinction (between
the best interest and unfitness [parts of the test]) is a mere matter
of semantics.” See In re J.P., 648 P.2d at 1368.

¶42 Moreover, our “almost automatically” line of cases is also
at odds with some of our own case law. For instance, in In re
R.A.J., 1999 UT App 329, we affirmed a juvenile court’s decision

9. The guardian ad litem asserts that the Utah Supreme Court
has endorsed the “almost automatically” concept, and directs
our attention to In re B.R., 2007 UT 82, 171 P.3d 435. We disagree
with the guardian ad litem’s reading of that case. The opinion in
B.R. contains no mention of or citation to any of our “almost
automatically” cases. Moreover, the fact-bound holding of In re
B.R.—reversing our decision to overturn a juvenile court’s
termination order—cannot be construed as supporting the
general notion that, once grounds for termination are adjudged
to be present, it follows “almost automatically” that the best
interest of the child will be served by termination.




20170906-CA                     21               2018 UT App 157
                            In re B.T.B.


to deny a petition for termination of parental rights. Id. ¶¶ 1, 24.
On appeal, the petitioners argued that, once the juvenile court
found statutory grounds for termination, it should have
presumed “that termination was in the child’s best interests.” Id.
¶ 21. We rejected that argument because “[t]here is no such
presumption in Utah.” Id. Indeed, we stated that if we were to
adopt that position, “it would make little sense to employ the
two-step analysis required by Utah law” in termination cases. Id.
¶ 22. We further noted that “[b]oth parts of the analysis are
necessary, as required by the statutory arrangement adopted by
the Utah Legislature, and both must be proven by those seeking
termination of the parent-child relationship.” Id. Neither our
decision in R.A.J., nor any of our other cases to speak in similar
terms, 10 has ever been overruled or otherwise called into
question, and thus there exist contrary lines of case law in our
jurisprudence. 11




10. See, e.g., In re Adoption of T.H., 2007 UT App 341, ¶ 10, 171
P.3d 480 (stating that “even assuming that proper grounds to
terminate [the father’s] parental rights existed under [the
statute], [the stepfather’s] failure to provide clear and convincing
evidence that it would be in [the child’s] best interests to
terminate [the father’s] parental rights is a fatal defect to
termination”); In re E.R., 2001 UT App 66, ¶ 13, 21 P.3d 680
(stating that “[i]t is conceivable that grounds for termination
may exist, but termination nonetheless is not in the best interest
of the children”).

11. Although the “almost automatically” concept was first
introduced in In re J.R.T., 750 P.2d 1234, 1238 (Utah Ct. App.
1988), that case did not use the phrase “almost automatically.”
The first time that language appeared was in a concurring
opinion over two decades later. See In re J.D., 2011 UT App 184,
                                                    (continued…)


20170906-CA                     22               2018 UT App 157
                            In re B.T.B.


¶43 Finally, our precedent has not, in our view, engendered
any meaningful “reliance” upon it such that disavowal would
“create injustice” or upset litigants’ expectations. One way this
principle could come into play in this situation is if the
disavowal of our line of cases could allow parents whose rights
were terminated thereunder to come back into court and re-
litigate the termination issues. For better or for worse, however,
our law contains no provision—other than a full-scale re-
adoption—permitting a parent whose rights have been
terminated to regain those rights. See Utah Code Ann. § 78A-6-
513(1) (LexisNexis Supp. 2017) (stating that a termination order
“divests the child and the parents of all legal rights, powers,
immunities, duties, and obligations with respect to each other,
except the right of the child to inherit from the parent”); see also


(…continued)
¶ 34, 257 P.3d 1062 (Orme, J., concurring). In that case, the
majority did not ratify the “almost automatically” concept. See id.
¶ 27. Moreover, the concurring opinion included a “but see”
citation to In re R.A.J., appearing to acknowledge that our
holding in In re R.A.J. was contrary to the conclusions reached in
the concurring opinion. See id. ¶ 34 (Orme, J., concurring) (citing
In re R.A.J., 1999 UT App 329, ¶¶ 21–22, 991 P.2d 1118). In In re
A.M.O., we cited In re R.A.J., see In re A.M.O., 2014 UT App 171,
¶ 18, 332 P.3d 372, but only as an example of the kind of “rare”
case in which termination is not in the best interest of the child
despite the existence of statutory grounds for termination. In In
re Z.J., 2017 UT App 118, ¶ 3, 400 P.3d 1230 (per curiam), we
likewise cited to In re R.A.J., and did so for the proposition that
“Utah law requires a court to make two distinct findings before
terminating a parent-child relationship,” id. (quotation
simplified), but did not discuss In re R.A.J.’s contrary holding in
connection with our reference to the “almost automatically”
principle, id. ¶ 9.




20170906-CA                     23               2018 UT App 157
                            In re B.T.B.


id. § 78A-6-514(4) (LexisNexis 2012) (stating that even a
“voluntary relinquishment or consent for termination of parental
rights . . . may not be revoked”). Any rule we might announce
regarding disavowal would apply only prospectively, and
would not allow, for instance, the parents whose rights were
terminated in A.M.O. and G.J.C. to re-open those cases and
thereby upset whatever permanency and stability those rulings
fostered. There is therefore no reliance-based reason to shrink
from disavowal of our “almost automatically” line of cases.

¶44 For all of these reasons, the principle of stare decisis is no
bar to disavowal of our precedent in this area. Accordingly, we
disavow our prior cases to the extent they suggest that, once
statutory grounds for termination are established, it follows
“almost automatically” that termination will be in the best
interest of a child, or that it is only in “rare” or “unusual” cases
that termination of parental rights will not follow from a finding
of statutory grounds for termination. 12

                                IV

¶45 We must now address the specific questions raised by the
facts of this case, and we do so unconstrained by our “almost
automatically” line of cases. First, we examine the “strictly
necessary” language in Utah Code section 78A-6-507(1), and
determine its meaning. Second, and relatedly, we address the
precise question Father raises, namely, whether termination of
parental rights can ever be “strictly necessary” if no adoption or
other alternative parenting arrangement is contemplated.



12. Those cases include the following: In re Z.J., 2017 UT App
118, ¶ 9; In re G.J.C., 2016 UT App 147, ¶ 25; In re A.M.O., 2014
UT App 171, ¶ 20; In re D.R.A., 2011 UT App 397, ¶ 21, 266 P.3d
844; In re J.R.T., 750 P.2d at 1238.




20170906-CA                     24               2018 UT App 157
                            In re B.T.B.


Finally, we must consider whether the juvenile court correctly
applied governing legal principles to the facts of this case.

                                 A

¶46 As noted earlier, the parties advance three different
interpretations of the “strictly necessary” language. We have
already rejected the interpretation proposed by the guardian ad
litem. We now examine the other two arguments, and in the end
we are persuaded, in general, by the interpretation advanced by
Mother and (at least at the hearing) endorsed by the juvenile
court: that the “strictly necessary” language does not create a
separate third element of the test for termination of parental
rights but, instead, should be considered as an important part of
the “best interest” inquiry.

¶47 The “best interest” test is broad, and is intended as a
holistic examination of all of the relevant circumstances that
might affect a child’s situation. More than a century ago, our
supreme court noted that the concept included examination of
“the physical, intellectual, social, moral, and educational training
and general welfare and happiness of the child,” and that the
best interest of the child, so defined, was the “paramount
consideration” in cases involving termination of parental rights.
See Harrison v. Harker, 142 P. 716, 719 (Utah 1914) (quotation
simplified). As far as we are aware, the breadth of the “best
interest” inquiry has never been diminished; indeed, we have
recently defined the “best interest” inquiry as a “subjective
assessment based on the totality of the circumstances”
surrounding the child. See In re G.J.C., 2016 UT App 147, ¶ 24.

¶48 Surely a test this broad, and intended to capture all of the
relevant facts and circumstances unique to a particular child’s
situation, is sufficiently comprehensive to encompass an inquiry
into whether termination of a parent’s rights is actually
necessary. Indeed, at times, we have spoken in similar terms. See,



20170906-CA                     25               2018 UT App 157
                            In re B.T.B.


e.g., In re S.T., 928 P.2d 393, 401 (Utah Ct. App. 1996)
(concluding, in the context of applying the two-part test, that
“under these difficult circumstances, termination of appellants’
parental rights is necessary”).

¶49 Unfortunately, as discussed herein, we have not always
applied the “best interest” test correctly in termination cases. By
sometimes effectively collapsing the “best interest” analysis into
the “statutory grounds” analysis through our “almost
automatically” line of cases, we have unnecessarily narrowed
the best interest test and deprived it of some of its vitality. Given
the existence of our “almost automatically” line of cases, it is no
wonder that some attorneys (including Father’s attorney) have,
in recent years, argued for the “strictly necessary” language to be
construed as creating a new, third element of the termination
test. But there is no need to view it this way, so long as the “best
interest” element is applied independently. See In re J.P., 648 P.2d
at 1368 (stating that “[t]he best interest of the child has always
been a paramount or ‘polar star’ principle in cases involving
termination of parental rights”).

¶50 We therefore conclude that, as part of the “best interest”
analysis required by the second element of the two-part test,
along with all of the other facts and circumstances relevant to the
case, trial courts should analyze whether termination of a child’s
parent’s rights is “strictly necessary.”

¶51 In terms of what “strictly necessary” actually means, the
phrase is not defined in the relevant statutory section. If it were,
“we would of course look there first.” See O’Hearon v. Hansen,
2017 UT App 214, ¶ 24, 409 P.3d 85. Because it is not defined in
the statute, and because we are unaware of any specialized
meaning of the phrase that ought to apply, we must interpret the
statutory language “according to the plain meaning of [its] text.”
See Olsen v. Eagle Mountain City, 2011 UT 10, ¶ 9, 248 P.3d 465
(quotation simplified).


20170906-CA                     26               2018 UT App 157
                           In re B.T.B.


¶52 As        a    “starting    point”    toward      ascertaining
legislative intent from plain language, we look to
dictionary definitions of the words the legislature used. See State
v. Bagnes, 2014 UT 4, ¶ 14, 322 P.3d 719. All dictionaries that we
consulted, or that were brought to our attention during this case,
define “necessary” in terms of being “needed,” “absolutely
needed,” or “essential.” See, e.g., Necessary, Cambridge
Dictionary, http://dictionary.cambridge.org/us/dictionary/englis
h/necessary [https://perma.cc/2NNR-KKRM] (“needed in
order to achieve a particular result”); Necessary, English Oxford
Living Dictionaries, http://en.oxforddictionaries.com/definition/
necessary [https://perma.cc/555C-DJ4S] (“needed to be
done, achieved, or present; essential”); Necessary, Merriam-
Webster,        www.merriam-webster.com/dictionary/necessary
[https://perma.cc/K67R-DA6L] (“absolutely needed”); Necessary,
Webster’s Third New Int’l Dictionary 1510–11 (1993) (“that
cannot be done without; that must be done or had; absolutely
required; essential, indispensable”).

¶53 Adding the modifier “strictly” in front of “necessary”
strengthens the phrase; indeed, the word “strictly” is commonly
defined as “completely” or “entirely,” or “with no exceptions.”
See, e.g., Strictly, Cambridge English Dictionary, dictionary.camb
ridge.org/us/dictionary/english/strictly [https://perma.cc/Y7MT-
SDWM] (“completely or entirely”); Strictly, English Oxford
Living Dictionaries, en.oxforddictionaries.com/definition/strictly
[https://perma.cc/P9XQ-ZL5D] (“with no exceptions; completely
or     absolutely”);    Strict,  Merriam-Webster,www.merriam-
webster.com/dictionary/strict       [https://perma.cc/3YQT-TKDS]
(“inflexibly maintained or adhered to”); Strictly, Webster’s Third
New Int’l Dictionary 2261 (1993) (“without latitude”).

¶54 Accordingly, when we give the words “strictly necessary”
their plain meaning, we understand that the legislature intended
for courts to terminate parental rights only in situations when it
is absolutely essential to do so. Because this analysis should


20170906-CA                    27               2018 UT App 157
                            In re B.T.B.


occur within the context of the “best interest” examination, it
should be undertaken from the child’s point of view, not the
parent’s. A court should not ask whether termination is strictly
necessary to further an objective of one of the parents; instead,
courts should ask whether it is absolutely essential to the child’s
best interest that a parent’s rights be permanently severed.

¶55 The “best interest” inquiry requires courts to examine all
of the relevant facts and circumstances surrounding the child’s
situation, not just the specific statutory grounds for termination.
In particular, and as the juvenile court here recognized, this part
of the inquiry also requires courts to explore whether other
feasible options exist that could address the specific problems or
issues facing the family, short of imposing the ultimate remedy
of terminating the parent’s rights. In some cases, alternatives will
be few and unsatisfactory, and termination of the parent’s rights
will be the option that is in the child’s best interest. But in other
cases, especially those in which grandparents or other family
members have (or are willing to) come forward to care for the
child, courts should consider whether other less-permanent
arrangements (for instance, a guardianship with a family
member) might serve the child’s needs just as well in the short
term, while preserving the possibility for rehabilitation of the
parent-child relationship in the longer term. In many cases,
children will benefit from having more people—rather than
fewer—in their lives who love them and care about them, and if
there is a practical way to keep parents involved in the children’s
lives that is not contrary to the children’s best interests, a court
should seriously consider such an option. See In re A.H., 716 P.2d
at 287 (stating that “[t]he termination of parental rights is a
drastic measure that should be resorted to only in extreme
cases”). As discussed above, a parent’s right to raise her child is
a fundamental right, and although courts must view the “best
interest” element from the perspective of the child, in so doing
courts should not forget the constitutional dimension of the



20170906-CA                     28               2018 UT App 157
                            In re B.T.B.


parental rights on the other side of the ledger. See In re Castillo,
632 P.2d at 856 (stating that “it is not our view . . . that the
termination of parental rights can be decreed without giving
serious consideration to the prior and fundamental right of a
parent to rear his [or her] child”).

                                 B

¶56 We are not persuaded, however, by Father’s argument
that it can never be “strictly necessary” to terminate a parent’s
rights if no pending adoption or similar change in the child’s
permanent living situation is contemplated. Whether an
adoption is pending is but one of many circumstances that a trial
court must consider in determining whether termination of a
parent’s rights is in the child’s best interest. See In re J.D., 2011
UT App 184, ¶ 23 (stating that “a child’s adoption status is only
one factor to consider in the determination of the best interests of
the children” (quotation simplified)). We certainly acknowledge
that the absence of any proposed change in the child’s custody
or living situation is a factor that may weigh against termination
in some cases, including this one. See id. (stating that the juvenile
court in that case had correctly “[a]cknowledg[ed] that the lack
of an adoptive placement weighed against” termination). But the
absolute rule that Father advances—that termination can never
be “strictly necessary” without a pending adoption, no matter
whatever other circumstances are present—goes too far.

¶57 Indeed, it is not at all difficult to imagine situations in
which a parent’s actions toward the child are so abusive that it
would be in the child’s best interest to terminate the parent’s
rights, irrespective of the child’s prospects for another long-term
living situation. See, e.g., In re J.A., 2018 UT App 29, ¶¶ 15, 21 (a
juvenile court terminated a parent’s rights after finding, in a
child abuse case in which the child suffered a brain injury, that
the parent had severely abused one of the children, even though
no change in the children’s custody situation was contemplated).


20170906-CA                     29               2018 UT App 157
                            In re B.T.B.


Accordingly, we cannot interpret the phrase “strictly necessary”
in the manner Father urges.

                                 C

¶58 Having clarified the contours of the termination of
parental rights test, we finally turn our attention to whether the
juvenile court correctly applied that test in this case. Father does
not contest the existence of statutory grounds for termination of
his parental rights, but argues that the juvenile court erred by
determining that termination of his rights was in the Children’s
best interests or strictly necessary. Father spends much of his
energies asserting that it can never be “strictly necessary” to
terminate a parent’s rights if there is no contemplated change in
the affected child’s living situation, an argument we have
already rejected, along with his argument that the “strictly
necessary” language was intended to create a separate third
element to the test for termination of parental rights.

¶59 However, given our holding that the “strictly necessary”
analysis is properly part of the “best interest” element, we
construe Father’s arguments regarding “strictly necessary” as a
challenge to the juvenile court’s conclusion that termination of
his rights was in the Children’s best interests. And although the
juvenile court was on the right track for much of its “best
interest” analysis, at one point even stating that it “struggle[d]
with” the “almost automatically” language, its examination of
the issues was framed by a test we have herein clarified and
reformulated.13



13. Indeed, Mother specifically argued in her written briefing to
the juvenile court that “where grounds for termination are
established such as [in] the instant case, the conclusion that
termination will be in the child’s best interests will follow almost
                                                       (continued…)


20170906-CA                     30               2018 UT App 157
                           In re B.T.B.


¶60 For these reasons, we think it best to vacate the juvenile
court’s termination order, and remand the case for
reconsideration in light of this opinion. We do not, however,
make any effort to urge the juvenile court to reach one
conclusion or another upon reconsideration. We instruct the
juvenile court to reconsider the “best interest” portion of the
termination test, and to do so in keeping with the principles set
forth herein, and without constraint from the “almost
automatically” line of cases. We leave it to the juvenile court to
determine whether a new evidentiary hearing is necessary, or
whether it can adequately reassess “best interest” based on the
evidence previously presented, aided by additional briefing
and/or oral argument.


                         CONCLUSION

¶61 A parent’s right to raise his or her child is a fundamental
right guaranteed by the federal and state constitutions. Our line
of cases holding that termination of parental rights should
follow in all cases “almost automatically” if one or more of the
statutory grounds for termination of parental rights is present
was ill-advised, unsupported by statute or case law, and in



(…continued)
automatically,” and in support cited this court’s decision in In re
Z.J., 2017 UT App 118, ¶ 9. Moreover, at the hearing, Mother’s
counsel argued that the “almost automatically” line of cases
applied in this case and compelled the termination of Father’s
rights, and the juvenile court considered that authority and
discussed it with counsel at the hearing. In this opinion we have
disavowed the “almost automatically” line of cases, specifically
including In re Z.J., and to the extent the juvenile court relied
upon those cases, its conclusions require reconsideration.




20170906-CA                    31               2018 UT App 157
                            In re B.T.B.


tension with the constitutional rights of parents. For the reasons
set forth herein, we disavow that line of cases.

¶62 The test for termination of parental rights has two parts,
and the second part—that termination of parental rights must be
in the best interest of the affected child—must be considered on
its own merits, separate from whether statutory grounds for
termination are present. In considering the “best interest”
element, trial courts should think carefully about whether
termination of parental rights is “strictly necessary,” including
whether other options short of termination exist that might
adequately address the family’s issues.

¶63 Because we have disavowed a line of our cases and
clarified the test for termination of parental rights, we vacate the
juvenile court’s termination order, and remand this case to the
juvenile court for further proceedings consistent with this
opinion.




20170906-CA                     32               2018 UT App 157